Aulisi, J.
Upon the supplemental findings for which we remitted (22 A D 2d 481), the State maintains that the trial court failed to deduct from its computation of value the conceded cost of grading and removal of structures, but we presume that it did deduct this item, which it specifically found, and arrived at an award substantially lower than claimant’s evaluation, which took such deduction into account. Nothing to the contrary has been demonstrated. The State also contends that the value of a 14-foot right of way reserved by the court, for access to the rear of the property was overvalued, but it is clear that this area would have separate utility value in conjunction with the commercial frontage and that it would eventually revert to complete use as commercial frontage when the need for access to the rear portion ceased. We find no basis for the other contentions raised by the State, one of which was presented for the first time upon appeal. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.